Citation Nr: 1234601	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for residuals of disability of the right leg, posterior medially middle third, post operative gunshot wound (hereinafter 'right calf residuals').

2.	Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound (SFW) of the left ankle (hereinafter 'left ankle residuals').

3.	Entitlement to an evaluation in excess of 10 percent for residuals of a SFW of the left buttock (hereinafter 'left buttock residuals').

4.	Entitlement to a compensable evaluation for a scar of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his daughter testified at a Board hearing at the RO in Chicago, Illinois in September 2010.  This transcript has been associated with the file.  In August 2012 the Veteran was notified that the Veterans Law Judge before whom he had a hearing was no longer at the Board.  In August 2012 he waived his right to an additional hearing and requested the Board consider his case on the evidence of record.  In June 2012 the Veteran also submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The case was brought before the Board in January 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in February 2011 for his SFW residuals.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran raised the matter of earlier effective dates for the grant of service connection for residuals of a right foot injury, and for a 10 percent rating for the left buttock residuals. The RO has not taken any action on these matters despite the Board's previous remand in January 2011 which requested clarification and appropriate action.  On remand, corrective action should be taken.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.	Throughout this appeal, the Veteran's right calf residuals are productive of no more than a moderately severe disability.

2.	Throughout this appeal, the Veteran's left ankle residuals are productive of no more than a moderate disability.

3.	Throughout this appeal, the Veteran's left buttock residuals are productive of no more than a moderate disability.

4.	Throughout this appeal the Veteran's right thigh scar was manifested by no more than a non-tender, superficial scar measuring 1 centimeter (cm) x .1 cm.



CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for right calf residuals have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, Diagnostic Code 5311 (2011).

2.	The criteria for an evaluation in excess of 10 percent for left ankle residuals have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, Diagnostic Code 5312 (2011).

3.	The criteria for an evaluation in excess of 10 percent for left buttock residuals have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, Diagnostic Code 5313 (2011).

4.	The criteria for entitlement to a compensable evaluation for a right thigh scar have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 to 4.14, 4.118, Diagnostic Code 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in June 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in February 2011 to determine the severity of his SFW residuals.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Right Calf, Left Ankle, and Left Buttock Residuals

The Veteran's right calf residuals have been rated as 20 percent disabling and his left ankle and left buttock residuals have been rated as 10 percent disabling under the Diagnostic Codes pertaining to muscle disabilities.  The Veteran contends that all of his disabilities should be rated higher.  

38 C.F.R. § 4.56 governs the evaluation of muscle disabilities.  Specifically, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  There should be a service department record or other evidence of in- service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of lower extremities.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2011).  Diagnostic Code 5312 pertains to impairment of Muscle Group XII, which includes muscles of the leg.  The function of this muscle group is dorsiflexion of the toes and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2011).  Under Diagnostic Codes 5311 and 5312, a moderate injury warrants a 10 percent evaluation, a moderately severe injury warrants a 20 percent evaluation and a severe injury warrants a 30 percent evaluation.  

Diagnostic Code 5313 pertains to impairment of Muscle Group XII, which includes muscles of the posterior thigh group and hamstring.  The function of this muscle group includes extension of hip and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2011).  Under this Diagnostic Code, a moderate injury warrants a 10 percent evaluation, a moderately severe injury warrants a 30 percent evaluation and a severe injury warrants a 40 percent evaluation.  

The Veteran's service treatment records demonstrate that he was struck by shrapnel in service.  An August 1952 record noted the Veteran had retained shrapnel in his right thigh and left buttock.  In December 1952, the Veteran was again wounded by shrapnel on both his legs and left ankle.  An August 1954 service treatment record noted the Veteran had healed shrapnel wounds of both legs and a shrapnel wound of the left ankle.

In a November 1954 rating decision, service connection was granted for residuals of the Veteran's shell fragment wounds.  He was assigned a 20 percent evaluation for his right calf residuals, a 10 percent evaluation for his left ankle residuals, and a noncompensable evaluation for his left buttock residuals.  In a June 1985 rating decision the Veteran's left buttock residuals were increased to 10 percent disabling.  The Veteran's current claim stems from an August 2006 claim.  

At the Veteran's October 2006 VA examination he reported he occasionally felt a twinge in his calf, but he was not sure if it was related to the shrapnel or not.  He also reported pain in his calf which seemed to be brought on by pushing himself too far.  He thought the pain happened about 20 times a year.  He also stated that he had been told his leg pain is due to his plantar fasciitis.  See also September 2006 VA treatment record noting bilateral plantar fasciitis.  

At the VA examination the Veteran reported that he had undergone numerous surgeries to remove the shrapnel from his left ankle and that he had some pain of the left ankle.  He stated his current symptoms focused more on the pain in his right heel.  The Veteran also complained of aching and burning pain in the back of his hip and lower left thigh.  He noted the pain began approximately 3 years earlier and that it caused him to cut back on his walking.  

On examination the Veteran's right calf scar measured 20 cm x 5 cm and .1 cm depressed.  The scar was nontender and slightly adherent.  Service treatment records noted muscle fascia was injured, but there was no current evidence of injury to the muscle.  There was no evidence of atrophy or loss of muscle strength.

The Veteran's left ankle scar measured 4 cm x .1 cm.  The scar was flat and not tender, elevated, depressed, adherent, or retracted.  It was the same color and texture as surrounding skin.  There was no pain on range of motion and no limitation of function.  The examiner noted the Veteran suffered from bilateral plantar fasciitis which was the source of most of his complaints.

The Veteran's left buttock scar measured 19 cm x 1 cm x .01 cm.  The scar was depressed, hypopigmented, and non-tender.  The scar was not retracted, but was minimally adherent in some areas.  It was similar in color to surrounding tissue and there was no evidence of muscle loss or weakness.

The Board acknowledges that at the October 2006 VA examination the Veteran's primary complaint centered on his right ankle pain.  He stated that he received a shrapnel wound to the right ankle in service.  As noted above, this issue has been referred to the AOJ for additional consideration.

The Veteran submitted a statement in December 2009.  He stated that he experienced cramps and spasms in his right calf muscle which impeded his stride while walking.  The Veteran also reported cramps and spasms in his left ankle with loss of endurance which only allowed him to stand for 20 minutes.  Finally the Veteran stated that he could only sit for 30 minutes before his left buttock ached and caused pain to his left hip area.  This pain impacted his ability to drive and his ability to stand for longer than 15 to 20 minutes.

The Veteran was also afforded a VA examination in February 2011.  The Veteran reported flare ups of pain in his right calf when walking.  He reported this happened approximately 3 times per week and was helped with Advil and keeping his feet elevated.  He also reported his scar burned and was sometimes sensitive.  The Veteran reported that he did not have constant pain in his left ankle, but some flare ups of pain which could be caused by stepping or turning wrong.  The flare ups lasted for seconds and then resolved.  The Veteran reported pain in his left hip and buttock that was not present all the time, but did flare up.  He believed the flare-ups were caused by prolonged sitting or walking.  He also stated the scar was tender.  

The Veteran's right calf scar measured 20 cm x .5 cm.  The scar was hypopigmented and slightly atrophied through.  The scar was also depressed by .1 cm and was mildly tender throughout.  The right calf muscles were normal in strength and tone and the neurological examination was normal.  

The Veteran's left ankle scar measured 4.5 cm x .1 cm.  There was no skin loss or pain on examination.  The scar was superficial with no adherence to underlying tissue.  

The examiner noted the Veteran's left buttock scar measured 18 cm x .5 cm with .1 cm in depth throughout.  It was slightly hypopigmented and mildly atrophic.  It was mildly adherent at the 1 cm x .5 cm area with .3 cm in depth.  The scar was non-tender, not adhered to underlying tissue (except as described), and superficial.  The muscle examination was normal with no evidence of atrophy, tenderness, herniation or other abnormality.  The neurological testing was also normal.  

Pertinent to the current determination, all of these examinations indicate that the Veteran has subjective complaints of some pain in his right calf, left ankle, and left buttock, which seemed to be exacerbated by activity.  

The Board finds that the evidence of record does not demonstrate that the Veteran's current disabilities should be rated higher under the appropriate Muscle Group Diagnostic Codes.  The evidence does not reflect that the Veteran's right calf injury warrants a severe rating.  Presently there is no evidence that the Veteran's scar results in extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  See e.g., February 2011 VA examination report.  Moderate or extensive loss of deep fascia or of muscle substance has not been noted, nor have the muscles in the area of the injury been described as soft or flabby.  There are no residuals indicative of intermuscular trauma and explosive effect of the missile.  The scars do not adhere to one of the long bones, and atrophy is not measurable.  As such, a higher rating under Diagnostic Code 5311 is not merited.

With regard to the Veteran's left ankle and buttock residuals, there is no current evidence of entrance and exit scars indicating a track of a missile through one or more muscle groups or indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).  As such, a higher rating under Diagnostic Codes 5312 and 5313 is not merited.

The Board has reviewed the evidence of record, as discussed above, and concludes that the Veteran's SFW residuals are appropriately rated under their current evaluations.  

In light of the above, the Board finds that the Veteran is not entitled to an increased evaluation for his right calf, left ankle or left buttock residual at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claims for increased evaluations must be denied.

Right Thigh Scar

The Veteran contends that he is entitled to a compensable rating for his right thigh scar.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in August 2006.

The Veteran's disability has been rated as zero percent disabling under Diagnostic Code 7805.  Under this section, scars are rated on limitation of function of the affected part. 

The Veteran was afforded a VA examination in October 2006 for his right thigh scar.  The examiner stated that the right thigh scar was minimal and there was nothing to suggest any muscle penetration or injury.  The scar measured 1 cm and was not tender, adherent, elevated, depressed, or ulcerated.  It was similar in color and texture to his surrounding skin.

The Veteran was also afforded a VA examination in February 2011 for his right thigh scar.  He reported that he sometimes gets pain in the lower thigh/knee region where shrapnel was removed.  However, he stated overall this area of his leg was minimally symptomatic and the flare ups only occurred once or twice a month.  

There was no history or frequent skin loss or pain on examination.  The scar measured 1 cm x .1 cm and was noted to be barely visible.  It was superficial, not attached to underlying tissue, with no elevation or depression.  The examiner noted no evidence of atrophy or herniation and the neurological examination was normal.

The Board has reviewed the Veteran's VA treatment records, but has found no other competent evidence of record to indicate that a higher evaluation is warranted for the Veteran's right thigh scar.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.7.

With regard to a higher rating, the Board finds no competent evidence of record that the Veteran's thigh scar is causing any limitation of function which could warrant a compensable evaluation. 

The Board has considered other potentially applicable Diagnostic Codes.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 7801 provided ratings for scars, other than on the head, face, or neck, that are deep or that cause limited motion and cover an area of at least 6 square inches.  Under Diagnostic Code 7802, a maximum 10 percent evaluation is warranted where a scar covers an area or area of 144 square inches (929 square centimeters).  Id. 

Also potentially applicable to the Veteran's claim is Diagnostic Code 7803, pertaining to scars which are superficial and unstable.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A maximum of 10 percent is warranted if the scar is superficial and unstable.  Id. 

The Board has also considered Diagnostic Code 7804 which relates to scars which are superficial and painful on examination.  Under Diagnostic Code 7804, 10 percent is the maximum percentage which can be granted.  Id. 

According to the February 2011 VA examination report, the Veteran's scar is not on the head, face or neck and does not have an area of at least 6 square inches, much less 144 square inches.  The scar is also stable and not painful on examination.  As such, a compensable evaluation for a right thigh scar is not warranted under Diagnostic Codes 7800-7804.

The Board acknowledges the Veteran's statements that his scar warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7805 with respect to determining the severity of his service-connected scar.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In sum, the Veteran is not entitled to a compensable evaluation for his right thigh scar.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his SFW residuals.  Additionally, there is not shown to be evidence of marked interference with employment due to his SFW residuals.  To the contrary, at his October 2006 VA examination the Veteran stated that he retired because the workplace was down sized.  

The Veteran has indicated that his residuals include scars which can be painful, tender, and red.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for right calf residuals is denied.



Entitlement to an evaluation in excess of 10 percent for left ankle residuals is denied.

Entitlement to an evaluation in excess of 10 percent for left buttock residuals is denied.

Entitlement to a compensable evaluation for a right thigh scar is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


